Citation Nr: 0925373	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure or as 
secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for skin disability, to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1966 to June 1968.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the 
recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.

Procedural history

In February 2000, the Veteran filed a claim of entitlement to 
service connection for PTSD.  In an October 2000 rating 
decision, the RO granted the Veteran's claim and assigned a 
30 percent disability rating.  

In July 2004, the Veteran filed a claim of entitlement to an 
increased disability rating for the service-connected PTSD.  
He also filed a claim of entitlement to service connection 
for a skin disability, to include as due to herbicide 
exposure.  In September 2004, the Veteran filed a claim of 
entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure or as secondary to 
diabetes mellitus, type II.

In the March 2005 rating decision, which forms the basis for 
this appeal, the RO denied the Veteran an increased rating 
for the service-connected PTSD and denied the Veteran's 
claims of entitlement to service connection for a skin 
disability and peripheral neuropathy.  The Veteran disagreed 
with the denials and initiated this appeal by filing a timely 
substantive appeal [VA Form 9] in October 2005.

During the course of the appeal, the Veteran relocated to 
Massachusetts; original jurisdiction now resides in the 
Boston, Massachusetts RO.

In February 2007, the Board remanded the Veteran's claims so 
that the Veteran could be afforded a personal hearing before 
a Veterans Law Judge.  In September 2007, the Veteran 
testified at a Board hearing before the undersigned Veterans 
Law Judge at the RO in Boston, Massachusetts.  A transcript 
of that hearing has been associated with the Veteran's claims 
folder.

In October 2007, the Board again remanded the Veteran's 
claims for further evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denials in an 
April 2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be 
notified if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment, irritability, intrusive thoughts, 
flashbacks, panic attacks, impaired short-term memory, 
disturbances of mood and motivation, avoidance, and 
difficulty in establishing effective work and social 
relationships.  There is no evidence of obsessional rituals, 
abnormal speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or inability to establish and maintain effective 
relationships.

2.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's peripheral 
neuropathy is unrelated to his military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Board 
finds that the criteria for an increased disability rating of 
50 percent, and no higher, for the Veteran's PTSD have been 
met for the period of his appeal.  38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411, 4.7 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected PTSD.  38 
C.F.R. § 3.321(b) (2008).

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure or as 
secondary to diabetes mellitus, type II, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
U.S.C.A. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD.  He also seeks 
entitlement to service connection for peripheral neuropathy.  
As indicated above, the issue of entitlement to service 
connection for a skin disability will be addressed in the 
Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In October 2007, the Board remanded this matter and ordered 
VBA to schedule the Veteran for a VA dermatological 
examination as to his skin disability claim and a VA 
neurological examination as to his peripheral neuropathy 
claim, in order to address the nature and etiology of the 
Veteran's claimed disabilities.  The Veteran was also to be 
scheduled for a VA psychiatric examination in order to 
determine the severity of his service-connected PTSD.

In July 2008, a VA physician examined the Veteran and 
provided an opinion as to the nature and etiology of the 
Veteran's peripheral neuropathy.  Additionally, the Veteran 
was afforded VA psychiatric examinations in December 2007 and 
July 2008 in order to determine the current severity of his 
service-connected PTSD.  The claims were readjudicated via 
the April 2009 SSOC.  However, as will be discussed in 
greater detail in the Remand section below, the Veteran was 
not afforded a VA dermatological examination as to his 
claimed skin disability.  Because the Board's remand 
instructions were followed as to the Veteran's claims of 
entitlement to an increased rating for PTSD and service 
connection for peripheral neuropathy, the Board will proceed 
with its decision as to those two issues.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in VCAA 
letters dated August 2004, October 2004, and January 2005.  
The letters indicated that in order for service connection to 
be granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  As to the increased rating claim, the 
Board notes that the August 2004 letter informed the Veteran 
of what was required with respect to his claim of entitlement 
to an increased rating; specifically, "[t]o establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claims in the above-referenced VCAA 
letters.  Specifically, the Veteran was informed that VA 
would assist him in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also advised in the 
letters that a VA examination would be scheduled if necessary 
to make a decision on his claims.  

The August 2004 letter emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original].  The October 
2004 and January 2005 letters contained similar language.

All three VCAA letters specifically requested, "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know."  This complies with 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated July 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to determining a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the April 2009 SSOC, following 
the issuance of the July 2006 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the increased rating claim, the Court in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
a veteran:  (1) that, to substantiate a claim, a veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if a veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
August 2004 and July 2006 VCAA letters the Veteran was 
informed that he may submit evidence showing that his 
service-connected disability had increased in severity.  In 
VCAA letters dated July 2006 and April 2008, the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect you.  The Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in your possession 
that you may not have sent us; or reports of treatment for 
your condition while attending training in the Guard or 
Reserve.  Therefore, the Veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on his employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the Veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating an increase in severity of the disability as 
opposed to a Diagnostic Code that requires a specific 
measurement or test result.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  Thus, the second prong of the holding 
in Vazquez-Flores is not applicable to this case.  Moreover, 
the Board notes that although the Veteran was not provided 
with specific notice of the applicable schedular rating 
criteria for PTSD, said criteria was identified in the 
September 2005 statement of the case (SOC) and the April 2009 
SSOC.  Additionally, the text of both the December 2007 and 
the September 2008 VA examination reports make it clear that 
the Veteran was asked to provide information concerning the 
impact on his life and work as represented by his service-
connected PTSD.  Finally, the Veteran's representative has 
acknowledged awareness of the applicable criteria and 
specifically referenced the criteria in his June 2009 written 
argument.  Accordingly, the essential fairness of the 
adjudication was not affected because the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Sanders, supra.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

As to the third prong of the holding in Vazquez-Flores, in 
the July 2006 and April 2008 VCAA letters, the RO informed 
the Veteran that the rating for his disability can be changed 
if there are changes in his condition and that depending on 
the disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The RO stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The RO stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the Veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the July 2006 and April 2008 VCAA letters the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Board finds that the Veteran received 
sufficient VCAA notice pursuant to Vazquez-Flores.  Further, 
the Veteran and his representative have not alleged that he 
received inadequate VCAA notice.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) [holding as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the two issues being decided has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
service personnel records, the Veteran's statements, as well 
as, VA and private treatment records.  

Further, as the Board will discuss in detail below, the 
Veteran was afforded VA examinations in December 2007 and 
July 2008 as to his service-connected PTSD, and in July 2008 
as to his claimed peripheral neuropathy pursuant to the 
Board's October 2007 remand instructions.  The VA examination 
reports reflect that the examiners interviewed and examined 
the Veteran, reviewed his past medical history, including his 
service treatment records, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2008); see also 
Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  The 
Veteran and his representative have not contended otherwise.  

Additionally, the record indicates that the Veteran is 
receiving Social Security (SSA) disability benefits.  See the 
VA examination report dated July 2008.  However, neither the 
Veteran nor his representative has contended that the 
Veteran's SSA disability benefits records would be pertinent 
to the issues on appeal.  Nor has the Veteran's 
representative suggested that a remand for SSA records would 
be appropriate in this case.  

The Board is of course aware that VA's duty to assist 
includes obtaining SSA records when appropriate.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  
However, VA's duty to obtain records only applies to records 
that are "relevant" to the claim.  See 38 U.S.C.A. 
§ 5103A(b)(1) 
(West 2002); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence").  There is no 
indication that the SSA records would be relevant to this 
claim.  That is, there is no suggestion that the SSA records 
would refer to the severity of the Veteran's service-
connected PTSD or the etiology of his currently diagnosed 
peripheral neuropathy.  Under such circumstances, the 
Veteran, who is represented by an experienced representative, 
would have no doubt have alerted VA if the SSA records were 
pertinent to the claims currently on appeal, since such would 
clearly alter the posture of the case.  

In short, in the absence of any suggestion of the part of the 
Veteran and his representative that the SSA records would be 
relevant to the determination of the severity of the 
Veteran's service-connected PTSD or the etiology of his 
currently diagnosed peripheral neuropathy, remanding the case 
to obtain SSA records would serve no useful purpose.  See 
Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].  As the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."   See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).   

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran has retained the services of a 
representative and has testified at a personal hearing before 
the undersigned Veterans Law Judge.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 30 percent 
disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2008).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  

See 38 C.F.R. § 4.130 (2008) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].

Analysis

The Veteran seeks an increased disability rating in excess of 
30 percent for his service-connected PTSD.

For the reasons expressed immediately below, the Board finds 
that the Veteran's symptoms more approximately warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

Mittleider concerns

The Veteran's treatment history indicates that in addition to 
PTSD, he was previously diagnosed with dysthymic disorder, 
panic disorder, and alcohol dependence.  See the December 
2007 VA examination report. 

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any such distinction 
regarding the Veteran's mental health symptomatology, and it 
appears that such a distinction is impossible as a practical 
matter.  Accordingly, the Board will assume that all 
psychiatric symptomatology is attributed to PTSD.



Schedular rating

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  

With respect to the Veteran's affect, in the December 2007 VA 
examination report, the examiner described the Veteran's 
affect as "blunted."  See the December 2007 VA examination 
report.  

With regard to the Veteran's speech, neither the December 
2007 nor the July 2008 VA examiners noted any abnormalities.  
Consistently, the Veteran's examination and treatment records 
demonstrate no evidence of 'circumstantial, circumlocutory, 
or stereotyped speech.'  

The December 2007 VA examiner noted the Veteran's report that 
he experiences "panic symptoms of fear and anxiety, rapid 
heart-rate, [and] sweaty palms about once per day."  
Additionally, the July 2008 VA examiner reported that the 
Veteran experienced increased intrusive traumatic memories 
from Vietnam on a daily basis.  

Both the December 2007 and the July 2008 VA examination 
reports indicated that the Veteran experiences short-term 
memory impairment.  Specifically, the December 2007 VA 
examiner explained that the Veteran's immediate memory is 
"mildly impaired," in that he forgets new information and 
must write down information such as names, phone numbers, 
appointments, and directions.  Consistently, the July 2008 VA 
examiner noted that the Veteran's memory is "poor with one 
of three items recalled after a short time delay."  

Evaluation and treatment records do not report substantial 
impairments in the Veteran's judgment or abstract thinking.  
Moreover, there is no medical evidence that the Veteran 
experiences difficulty understanding complex commands.  
Notably, however, the December 2007 and July 2008 VA 
examination reports both indicated that the Veteran's ability 
to concentrate is impaired as a result of his PTSD 
symptomatology.

The Veteran's depression, irritability, and anger are 
documented in his examination and treatment records.  
Specifically, the December 2007 VA examiner reported that the 
Veteran experiences depression, irritability, and outbursts 
of anger.  Consistently, VA social work notes document the 
Veteran's continuing symptoms of irritability and anger.  
See, e.g., VA social work note dated March 2005.  

With regard to work relationships, the record demonstrates 
that the Veteran was previously self-employed, but has been 
unemployed for the past two years because his business went 
bankrupt.  See the December 2007 VA examination report.  The 
examiner noted that the Veteran has been unable to work for 
several years "with the aid of alcohol dependence which 
dampened [his PTSD symptoms]."  Additionally, a March 2005 
VA social work note indicated that the Veteran's PTSD 
symptomatology "has affected his ability to continue in his 
sales vocation."  

With respect to social relationships, the Board observes that 
the Veteran is divorced and has two adult children with whom 
he does not maintain regular contact.  See the December 2007 
VA examination report.  The December 2007 VA examiner 
reported that the Veteran "is socially isolated, resentful, 
angry, depressed...has had one close friend whom he sees 
infrequently and avoids connections with others including his 
children."  Consistently, July 2008 VA examiner noted that 
the Veteran's "attitude towards social interactions is that 
he would prefer 'just being left alone.'"  

Additionally, the VA examination reports, the VA treatment 
records, and the Veteran's statements indicate that the 
Veteran suffers from hypervigilance, heightened startle 
response, and serious sleep impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating are examples rather than requirements 
for a particular rating; analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme].

The Board further notes that the Veteran has refused 
medication and therapy which have been offered to mitigate 
his PTSD symptomatology.  See, e.g. the December 2007 VA 
examination report.  Notably, the GAF scores assigned in the 
December 2007 [42] and July 2008 [50] VA examinations are 
reflective of serious impairment due to PTSD, which is not 
inconsistent with a 50 percent disability rating.  

In short, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example impaired abstract thinking or judgment, difficulty 
understanding complex commands, or circumstantial, 
circumlocutory, or stereotyped speech.  However, having all 
of the symptoms found in the schedular criteria is not 
required for a 50 percent rating to be assigned.  See 38 
C.F.R. § 4.7 (2008).

After a thorough review of the evidence, the Board finds that 
the impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  Criteria for 
the assignment of a 50 percent rating which have arguably 
been met or approximated, include disturbances of motivation 
and mood, impaired short-term memory, hypervigilance, 
avoidance, depression, anger, intrusive thoughts, chronic 
sleep impairment, and impaired work and social relationships.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that an increased rating to 50 
percent is warranted based on the Veteran's manifested PTSD 
symptomatology.  See 38 C.F.R. § 4.3 (2008).

The Board also considered the assignment of a rating in 
excess of 50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the Veteran has symptoms of total 
occupational and social impairment, which would warrant the 
assignment of a 70 percent or 100 percent disability rating.
Although, the July 2008 VA examiner indicated that the 
veteran did not experience suicidal ideation, the December 
2007 VA examiner reported that the Veteran experienced 
suicidal thoughts.  Specifically, the examiner noted that the 
Veteran "thinks about suicide as a way to end his problems 
and has methods that he would not disclose, but he states he 
has not acted upon these thoughts nor does he intend to 
yet."

There is, however, no evidence of record indicating the 
Veteran has obsessional rituals which interfere with routine 
activities, illogical, obscure, or irrelevant speech, 
impaired impulse control, or near-continuous panic or 
depression affecting the ability to function independently.  
Nor is there evidence of spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances, or inability to establish and 
maintain effective relationships.

Moreover, a review of the medical evidence indicates that the 
Veteran's psychiatric symptomatology centers on his 
depression, anxiety, chronic sleep impairment, 
hypervigilance, irritability, disturbances of mood and 
motivation, and difficulty establishing social relationships.  
As detailed in the law and regulations section above, these 
symptoms are more congruent with the now assigned 50 percent 
disability rating.

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the Veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  The Veteran 
himself does not appear to endorse the severe symptoms which 
are consistent with a 100 percent rating.

Thus, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the symptomatology associated with the 
Veteran's PTSD more closely approximates that which allows 
for the assignment of a 50 percent disability rating, and no 
higher, under 38 C.F.R. § 4.7 (2008).

Hart consideration

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  

The Veteran's claim for an increased disability rating for 
his service-connected PTSD was filed on July 15, 2004.  
Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration [July 15, 2003 to 
the present]. 

After a careful review of the record, including VA treatment 
records, the Board can find no evidence to support a finding 
that the Veteran's PTSD was more or less severe during the 
appeal period.  The Veteran has pointed to none.  
Accordingly, the Board finds the level the Veteran's 
disability was essentially uniform for the period of his 
appeal and accordingly, he is entitled to an increased 50 
percent rating for the time period of his appeal.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

The Board recognizes that the medical evidence demonstrates 
that the Veteran's PTSD symptomatology affected his 
occupational abilities through impairment of his 
concentration and his ability to interact with others.  See 
the December 2007 VA examination report.  However, as noted 
above, the criteria for the current 50 percent disability 
rating is "occupational and social impairment with reduced 
reliability and productivity."  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Crucially, there is no indication in the medical 
evidence of record that the Veteran is unable to maintain 
regular employment as a result of his PTSD symptoms.

Additionally, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization or in-patient treatment as a result of his 
PTSD symptomatology.  Further, the record does not indicate 
any other reason why an extraschedular rating should be 
assigned.  Accordingly, because there is no factor which 
takes the disability outside the usual rating criteria, the 
Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 50 percent 
disability rating, but no higher, for the Veteran's service-
connected PTSD.  

2.  Entitlement to service connection for peripheral 
neuropathy, as due to herbicide exposure or as secondary to 
diabetes mellitus, type II.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including other organic 
disease of the nervous system, when manifested to a 
compensable degree within the initial post-service year.  See 
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a) (2008).  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 
38 C.F.R. § 3.309(e) (2008).  With respect to peripheral 
neuropathy, the herbicide regulations provide that acute and 
subacute peripheral neuropathy can be attributed to Agent 
Orange exposure event though there is no record of such 
disease during service.  See 38 C.F.R. § 3.309(e) (2008).  
However, the provisions of 
38 C.F.R. § 3.307(d) must be satisfied.

For purposes of 38 C.F.R. § 3.309(e), the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of onset.  
See 38 C.F.R. § 3.309, Note (2) (2008).

Acute and subacute peripheral neuropathy "shall have been 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent [i.e., Agent Orange] during active military, 
naval, or air service."  38 C.F.R. § 3.307(a)(6)(ii) (2008).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116 
(West 2002).




Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  
As such, the Board must not only determine whether the 
Veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but 
also must determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 (West 2002) 
and 38 C.F.R. § 3.303(d) (2008).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran asserts entitlement to service connection for 
peripheral neuropathy as due to herbicide exposure or as 
secondary to diabetes mellitus, type II.

Secondary service connection - diabetes mellitus, type II

As the Veteran is not service-connected for diabetes 
mellitus, type II, [see the March 2005 rating decision] 
service connection for peripheral neuropathy cannot be 
established as secondary to this condition.  See Wallin, 
supra.  Therefore, the Veteran's claim of entitlement to 
service connection for peripheral neuropathy as secondary to 
diabetes mellitus, type II, will be discussed no further 
herein.  The Board observes in passing that the Veteran is 
not service connected for any disability.  Moreover, the 
Board further notes in passing that the Veteran is not 
currently diagnosed with diabetes mellitus.  See the July 
2008 VA neurological examination report.

Direct service connection

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the Veteran is 
currently diagnosed with generalized peripheral neuropathy.  
See, e.g., the July 2008 VA neurological examination report.  
Therefore, Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will first address the matter of in-service 
disease, to include the one-year Agent Orange presumptive 
period [38 C.F.R. § 3.309(e)] and the one-year presumptive 
period after active duty [38 C.F.R. § 3.309(a)].  The Board 
will then discuss in-service injury.

With respect to in-service disease, service treatment records 
are pertinently absent any diagnosis of peripheral 
neuropathy.

Turning to the presumption in 38 C.F.R. § 3.309(a) [chronic 
disease] and 38 C.F.R. § 3.309(e) [herbicide exposure], the 
Veteran was discharged from active duty in June 1968.  The 
competent medical evidence does not show that the Veteran had 
peripheral neuropathy within either the one-year presumptive 
period in 38 C.F.R. 
§ 3.309(a) or in 38 C.F.R. 3.309(e), nor does the Veteran so 
contend.  In fact, at the April 2009 Board hearing, the 
Veteran reported the onset of numbness symptoms in his 
extremities as "four to five years ago."  See the April 
2009 Board hearing transcript, pg. 8.  Consistently, medical 
treatment records do not show a diagnosis of peripheral 
neuropathy until August 2004, over thirty-five years after 
the Veteran's discharge from service.  

In short, the evidence of record, including the Veteran's own 
testimony, establishes that the onset of peripheral 
neuropathy symptoms occurred decades after separation from 
service, after the end of the one-year presumptive periods in 
38 C.F.R. 
§ 3.309(a) or (e).

With respect to in-service incurrence of injury, because the 
Veteran served in the Republic of Vietnam, his exposure to 
Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 
2002).  Hickson element (2), in-service injury, is therefore 
established on a presumptive basis.

As to crucial Hickson element (3), medical nexus, the Board 
will first discuss the matter of presumptive service 
connection under 38 C.F.R. § 3.309(e) [herbicide exposure].  
The Board will then address the Veteran's claim under Combee, 
supra.

As indicated above, the Veteran was afforded a VA 
neurological examination in July 2008 in order to determine 
the nature and etiology of his currently diagnosed peripheral 
neuropathy.  Upon examination and interview of the Veteran, 
as well as the completion of comprehensive diagnostic 
testing, and a thorough review of the claims file, the 
examiner concluded "[i]t is less likely as not that the 
Veteran's diagnosis of generalized polyneuropathy is related 
to any disease or injury incurred during his military 
service.  Current generalized polyneuropathy is caused by 
chronic folate and B12 deficiency.  Lab tests (elevated MCV & 
MCH) reveal abnormalities consistent with chronic folate and 
B12 deficiency condition.  Lack of (low levels) these two 
nutrients is a know cause of generalized polyneuropathy 
disease."  

The July 2008 VA neurological examination report appears to 
have been based upon thorough review of the record and 
thoughtful analysis of the Veteran's current disability and 
entire history.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Moreover, the July 2008 VA examination report appears to be 
consistent with the Veteran's medical history, which is 
absent any diagnosis of peripheral neuropathy until August 
2004.  
The Veteran has not submitted a medical opinion to contradict 
the conclusions of the July 2008 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  

To the extent that the Veteran or his representative is 
contending that the currently diagnosed peripheral neuropathy 
is related to herbicide exposure, neither is competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-495 (1992); see also 38 
C.F.R. § 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish medical nexus.  

Accordingly, there is no medical evidence that the Veteran 
suffers from transient peripheral neuropathy as contemplated 
in 38 C.F.R. § 3.309(e) and the nexus presumption of 38 
C.F.R. § 3.309(e) is not for application.

With respect to Combee considerations, the Board has reviewed 
the medical evidence and finds that no evidence supports a 
conclusion that the Veteran's polyneuropathy is related to 
his active duty military service.  The Veteran has neither 
presented nor identified any such evidence.  Indeed, it does 
not appear that the Veteran is in fact contending that any 
other aspect of his military service aside from his presumed 
exposure to herbicides is responsible for his currently 
diagnosed peripheral neuropathy.  As noted above, the 
Veteran's alternative assertion of entitlement to service 
connection as secondary to diabetes mellitus fails because 
the Veteran is not currently service-connected for diabetes 
mellitus nor is he currently diagnosed with said disability.  

Therefore, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for peripheral neuropathy, to include as due to 
herbicide exposure or as secondary to diabetes mellitus, type 
II.  The benefit sought on appeal is accordingly denied.


ORDER

An increased disability rating of 50 percent, and no higher, 
is granted for PTSD for the period of the appeal, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure or as secondary to 
diabetes mellitus, type II, is denied.


REMAND

The Veteran seeks entitlement to service connection for a 
skin disability, to include as due to herbicide exposure.  
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim 
on appeal must be remanded for further evidentiary 
development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

Stegall violation

The Board's October 2007 remand decision instructed the AMC 
to schedule the Veteran for "a VA dermatological examination 
for the purpose of evaluating his claimed skin disability."  
However, the Veteran was not afforded a VA dermatological 
examination as instructed by the Board's October 2007 remand 
decision.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  As the Board's 
remand instructions have not been complied with, the case 
must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
dermatological examination for the 
purpose of evaluating his claimed skin 
disability.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic testing should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  After fully 
examining the Veteran and reviewing his 
medical history, the examiner should 
identify all current disabilities of 
the Veteran's skin.  Based on a review 
of the claims file and the examination 
findings, the examiner should indicate 
whether it is at least as likely as not 
(i.e., 50/50 probability) that any 
current skin disability is the result 
of, or is otherwise related to, any 
disease or injury incurred during the 
Veteran's military service, to include 
herbicide exposure.  The examiner 
should provide a complete rationale for 
all conclusions reached.

2.	After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should then readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
SSOC and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


